ORDER
The Disciplinary Review Board on November 23, 1998, having filed with the Court its decision concluding that HERBERT M. KORN of MORRISTOWN, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.15(a) and (b) (failure to segregate and safeguard funds of another), RPC 1.15(d) (failure to comply with recordkeeping rules), and Rule 1:21-6 (recordkeeping);
And the Disciplinary Review Board having further concluded that respondent should be required to pay to New Jersey Manufacturers Insurance Company the sum of $2,325 to satisfy in full the lien that had been compromised in the Sylvester matter;
*625And good cause appearing;
It is ORDERED that HERBERT M. KORN is hereby reprimanded; and it is further
ORDERED that within sixty days after the filed date of this Order respondent shall pay to New Jersey Manufacturers Insurance Company the sum of $2,325 to satisfy in full the compromised lien in the Sylvester matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.